DETAILED CORRESPONDENCE
1. Applicant's response, filed 31 July 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 July 2020 has been entered.
 
Claim Status
4. Claims 1-15 are currently pending.
Claims 7-8, 10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2019.
Claims 1-6, 9, 11 and 13-15 are under examination herein.
Claims 1-6, 9, 11 and 13-15 are rejected.

Claim Amendments
5. It is noted that Applicant’s amendments to the claims filed 31 July 2020 fail to comply with the manner of making amendments set forth in 37 C.F.R. 1.121(c). However, the errors in the amendments do not preclude examination and therefore the claims are examined herein. It is noted that in any future filings, the status of every claim must be indicated after its claim number by one of the identifiers set forth in 37 C.F.R. 1.121(c) and the deletion of subject matter should be annotated with either a strike-through or double brackets. Both should not be used simultaneously and single brackets should not be utilized.

Priority
6. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/310,813 filed 21 March 2016. Claim 1, and those claims dependent therefrom, recite “calculating a numeric value for each of a plurality of said prospective drugs that have such an interactive effect, wherein said numeric values correspond to whether the drug is an inhibitor, inducer or substrate, and the degree of inhibition or induction based on the person's entered genetic information, including if the drug is an inhibitor or inducer of mutated gene activity, accounting in said numeric values for the degree of inhibition or induction, respectively, based on a non-mutated portion of a mutated gene” and “a further set of numeric values calculated using the computer, wherein said further set of numeric values corresponds with one or more drugs that the person is currently taking, wherein said further set of numeric values corresponds to whether the drug is an inhibitor, inducer or substrate, and the degree of inhibition or induction based on the person's entered genetic information, including if the drug is an inhibitor or inducer of mutated gene activity, accounting in said further set of numeric values for the degree of inhibition or induction, respectively, based on a non-mutated portion of a mutated gene”. This limitation is not by the ‘813 application as there is no description for calculating a numeric value for each of a plurality of prospective drugs as described in the above limitation. In addition, the limitations for the drug biological functions including electric conductance in claims 4-6 and 

Response to Arguments
7. Applicant's arguments on pg. 7, para. 3 to pg. 8, para. 1 filed 31 July 2020 have been fully considered but they are moot because they pertain to different limitations that were previously identified as being unsupported by the ‘813 application but are no longer recited in the claim.

Specification
8. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paras. [0005] and [0030]. The “www” prefix in each of these paragraphs is still browser-executable code because when the patent document is retrieved via a Web browser, these citations that start with the “www” prefix will be automatically interpreted as valid HTML code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Response to Arguments
9. Applicant's arguments filed 31 July 2020 have been fully considered but they are not persuasive. Applicant asserts that the amendments address the objection to the specification for containing hyperlinks (pg. 8, para. 2 of Applicant’s Remarks). This argument is not persuasive because, as discussed above, the prefix “www” is automatically recognized as browser-executable code.

Claim Objections
10. The objections to claims 1 and 11 are withdrawn in view of the claim amendments filed 31 July 2020. 

Claim Interpretation
35 USC 112(f)
11. The interpretation of the limitation a feature enabling the user to further narrow and/or identify the prospective drugs in claim 1 is withdrawn in view of the claim amendments filed 31 July 2020 that remove this limitation from the claims.

Intended Use
12. Claim 15 recites “for obtaining a minimal level of drug interactions as is reflected in the visual depicting drug-genotype interactions” in lines 8-9. This limitation recites an intended use of the step varying and re-entering the plurality of prospective drugs without reciting any active, positive limitations requiring identifying the drugs with the minimal level of drug interactions.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13. The previously recited rejection of claims 1-6, 9, 11 and 13-15 under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments filed 31 July 2020. However, the claim 

14. Claims 1-6, 9, 11 and 13-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This rejection is newly recited and necessitated by claim amendment. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 1, and those claims dependent therefrom, recite “calculating a numeric value for each of a plurality of said prospective drugs that have such an interactive effect, wherein said numeric values correspond to whether the drug is an inhibitor, inducer or substrate, and the degree of inhibition or induction based on the person's entered genetic information, including if the drug is an inhibitor or inducer of mutated gene activity, accounting in said numeric values for the degree of inhibition or induction, respectively, based on a non-mutated portion of a mutated gene” and “a further set of numeric values calculated using the computer, wherein said further set of numeric values corresponds with one or more drugs that the person is currently taking, wherein said further set of numeric values corresponds to whether the drug is an inhibitor, inducer or substrate, and the degree of inhibition or induction based on the person's entered genetic information, including if the drug is an inhibitor or inducer of mutated gene activity, accounting in said further set of numeric values for the degree of inhibition or induction, respectively, based on a non-mutated portion of a mutated gene”. While paras. [00030]-[00031] generally describe assigning the numerical values and adjusting the values to drugs based on the identified mutation in the phenotype for cytochrome P450 genes based on whether it the mutation is an inhibitor or inducer for the drug, the instant specification does not provide 

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


15. Claims 1-6, 9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claim 1, and those claims dependent therefrom, recite the limitation “a variation in DNA sequence, DNA code, DNA transcript or protein sequence of the person”. It is unclear what the difference in code is between the terms DNA sequence and DNA code. The terms are not specifically defined in the instant specification and based on the prior art, the DNA code is equivalent to the DNA sequence. Therefore, it is unclear what the different is between a variation in the DNA sequence versus a variation in the DNA code.
Claim 9 recites the limitation “receiving in the computing device genetic data wherein said genetic data defines proteomics data”. The limitations of claim 1, from which claim 9 depends, do not recite proteomics data as an option for the genetic data entered into the computing device. It is unclear if the limitations of claim 9 are intended to recite that the genetic data only includes proteomics data or if the genetic data received includes the types of genetic 
Claim 11 recites the limitation “genetic data”. It is unclear if the genetic data recited in claim 11 is intended to further limit the genetic data recited in claim 1 or if the genetic data recited in claim 11 is newly recited genetic data. For examination purposes, it is interpreted that the genetic data recited in claim 11 is intended to further limit the genetic data recited in claim 1.

Response to Arguments
Applicant's arguments filed 31 July 2020 have been fully considered but they are persuasive only in part.
16. Applicant’s arguments regarding the previously cited rejection of claim 1 on pg. 8, para. 5 of Applicant’s Remarks are persuasive. However, a new grounds of rejection necessitated by claim amendment is set forth above. 

17. Applicant’s arguments on pg. 18, para. 5 regarding claims 9 and 11 are not persuasive as the claim amendments did not address the rejection of claims 9 and 11.

Claim Rejections - 35 USC § 101
18. The rejection of claims 1-6, 9, 11 and 13-15 is withdrawn in view of the claim amendments filed 23 February 2021. Specifically, the claims recite a practical application of administering the drug identified as having the lowest totality of interactions to the patient, which results in an improvement to the risk of adverse drug reactions for the patient and meaningfully limits the recited judicial exception.

Claim Rejections - 35 USC § 103
19. The rejection of claims 1-3 and 13-15 under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 8,099,298 B2; previously cited) in view of Coleman et al. (US 2014/0222400 A1; newly cited) is withdrawn in view of the claim amendments filed 31 July 2020.

20. The rejection of claims 4-6 and 11 under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 8,099,298 B2; previously cited) in view of Coleman et al. (US 2014/0222400 A1; newly cited) as applied to claims 1-2 above, and further in view of Zhu et al. (US 2014/0274764 A1; previously cited) is withdrawn in view of the claim amendments filed 31 July 2020.

21. The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Coleman et al. (US 8,099,298 B2; previously cited) in view of Coleman et al. (US 2014/0222400 A1; newly cited) as applied to claim 1 above, and further in view of Monte et al. (J Pharamcogenomics Pharmacoproteomics 2012, Suppl. 5, pgs. 1-19; previously cited) is withdrawn in view of the claim amendments filed 31 July 2020. 

Conclusion
22. No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
23. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when 

Inquiries
24. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.